Title: General Orders, 31 July 1775
From: Washington, George
To: 



Head Quarters, Cambridge, July 31st 1775.
Parole, Falkland.Countersign Edenton.


The Continental Congress having been pleased to appoint Joseph Trumbull Esqr. to be Commissary General, to the army of the United Colonies: All Commissaries heretofore appointed by any of the distinct Colony Congresses, or by particular Authority of any particular district or colony, are forthwith to make an exact Return of the provisions, and all the different Species of provisions, they have in, or near the Camps, at Cambridge and Roxbury; thereupon Commissary Genl Trumbull being assured by the report of his Clerk, assistant, or from his own examination, that such Return is just and true, is to give his Receipt for the quantity deliver’d into his hands, which receipt will be a good Voucher, in the passing the accompt of the different Colony Commissaries, heretofore appointed, and will be allowed as such.
The Commissaries, at present appointed by the several Colonies; are forthwith to make up their Accounts unto the third of August inclusive; ready to be laid before the Commander in Chief, and by him transmitted to the Continental Congress; or to be adjusted and finally settled by him, as the Continental Congress shall think proper to direct.
A Return signed by the Commanding Officers of regiments and Corps, to be delivered to the Adjutant General to morrow morning, at general orderly time, of the Names, Ranks & Dates of the Officer’s Commissions, in their respective Regiments and Corps, mentioning also the Vacancies, and how occasioned.
A General Court Martial to sit immediately, to try Captain Christopher Gardner, of Col. Varnums Regiment for “Cowardice, abandoning his post and deserting his men.” All Evidences and persons concern’d to attend the court.
